EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Remarks and Terminal Disclaimer filed on February 9, 2022.
2.	Claims 21-40 are pending in the case; Claims 21, 28, and 35 are independent claims.


3.	In the Non-Final Rejection mailed on January 20, 2022, Claims 21-40 were rejected on the ground of nonstatutory double patenting over U.S. Patent No. 10,917,377, but Terminal Disclaimer filed on February 9, 2022 has rendered this rejection moot.

Allowable Subject Matter
4.	Claims 21-40 are allowed.
As discussed in the Non-Final Rejection mailed on January 20, 2022 (see pg. 5) and in parent Application No. 16/530,648, the prior art of record does not appear to disclose or suggest the combination of limitations as recited in independent Claim 21 (and similarly, Claims 28 and 35), particularly with respect to “blocking, for a first subset of the client devices associated with a first subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a first number of user interactions; and blocking, for a second subset of client devices associated with a second subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a second 
	
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179